DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 06/09/2022.  Claims 5, 12 and 17-19 have been canceled. Claims 1, 3-4, 6-8 and 13 have been amended.  No new claims have been added.  Therefore, claims 1-4, 6-11, 13-18 and 20-25 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendments/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claimed subject matter is patent eligible as the limitations are directed toward improvement in computer clustering technology.  Applicant disagrees that the claimed limitations are directed toward improving a mathematical formula and therefore abstract pointing to McRO and Enfish which also including computer algorithms that improved technology.  The examiner disagrees with the premise of applicant’s argument.  McRO and Enfish algorithms improved upon the capability computers functions and allowed computers to perform functions that previously computers could not perform.  This is not the case of the current application.   The clustering mathematical process claimed is not directed toward improvement to computer functions or capability.  The specification makes clear that the focus of the invention is not to improve technology but instead using computer technology to combat money laundering using dimensional reduction in conjunctions with spectral clustering of financial data.  The rejection is maintained. 
In the remarks applicant states that the examiner argued that clustering using computer to perform the calculations is not recognized technology.  The examiner disagrees with the premise of applicant’s argument.  The clustering claimed is a part of a mathematical process to analyze financial data.  Using a computer to executed mathematical calculations to analyze financial data in order to combat money laundering is not directed toward any of the enumerated technical processes where the process imposes meaningful limits upon the identified abstract idea that are indicative of integration into a practical application of 2a prong 2 or provide additional elements that amount to an inventive concept under step 2B.  The rejection is maintained.
In the remarks applicant points to MPEP 2106.05 factors i-vi arguing that the previous Office action does not point to any of the factors of i-vi that would not be applicable to the current application.  The examiner respectfully disagrees.  The factors argued include:
Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a));
As discussed above, the claimed limitations are not directed toward improving the functioning of a computer (see argument 1)).  Applicant argues the limitations improve cluster analysis but fails to point to what specific computer function is improved by the analysis of data to prevent money laundering using clustering mathematical analysis where the calculation processes use a computer to apply the calculation.  In the previous Office Action this analysis was applied in the analysis under step 2A prong 2.  This factor in 2B merely repeats the analysis that was provided under step 2A prong 2.  The limitations fail factor i. 
Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a));
As discussed above, the claimed limitations are not directed toward improving the of any other technology or technical field (see argument 1)).  Applicant argues the limitations improve cluster analysis but fails to point to what specific technology or technical field is improved beyond the argument that clustering calculations are improved.  Clustering calculations are a form of mathematical analysis.  Unlike Diehr which used the results of the calculation to modify the functions for improving the molding process of a tangible product, the current mathematical calculation are directed toward analyzing financial data to prevent criminal activity.    In the previous Office Action this analysis was applied in the analysis under step 2A prong 2.  This factor in 2B merely repeats the analysis that was provided under step 2A prong 2.  The limitations fail factor ii.  The rejection is maintained. 
Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b));
As discussed in the previous Office Action the claims recited a mathematical process performed by a computer system. The previous Office Action under step 2B analysis para 0016 of page 17-18 provides evidence from the specification para 0017 that computer system is generic.  The examiner notes that the applicant makes conclusory statements and fails to point to any particular machine of the claims or specification.  Conclusory statements are not persuasive.  The rejection is maintained. 
Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c));
As discussed in the previous Office Action the claims recited a mathematical process performed by a computer system.  In the previous Office Action this analysis was applied in the analysis under step 2A prong 2.  This factor in 2B merely repeats the analysis that was provided under step 2A prong 2.  The limitations fail factor iv.   The examiner notes that the applicant makes conclusory statements and fails to point to any transformation or reduction of a particular article to a different state.  Reducing data using clustering analysis is not equivalent to effecting a transformation of a particular article.  Conclusory statements are not persuasive.  The rejection is maintained. 
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d)); or 
The previous Office Action explicitly address this requirement by complying with the Berkheimer memo.  See page 17-21.  The rejection is maintained. 
vi. Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). 

The previous Office Action explicitly addressed this requirement see pages 17-21.  The rejection is maintained. 
In the remarks applicant argues that according to case law computer algorithm improvements are patent eligible pointing to Enfish.  This is a repeat of argument 1) above.  See response above.  The rejection is maintained.
In the remarks applicant repeats the argument that clustering is technology and that the previous Office Action position that computer clustering is not recognized technology is contrary to the precedential cases such as Enfish.  See response above.  The rejection is maintained.
In the remarks applicant point to the interview agenda which argued that new clustering technology.  The agenda argued that both clustering and Enfish database may work on financial data.  The clustering techniques may be better than others for some tasks just like some databases.  Applicant argues that the clustering techniques reduce the impact of outliers in clustering pointing the specification para 0089 and 0099.  Applicant argues that the determination under step 2A prong 1 that the claimed subject matter is directed toward mathematical concepts, does not mean that the claimed subject matter under 2A prong 2 is directed toward a judicial exception if the claimed subject matter integrates the judicial exception into a practical application.  Applicant argues that the claimed clustering math is not an abstract formula and is not conventional as the mathematical clustering claimed represents an improvement to computer functionality by reducing outlier influence.  The examiner respectfully disagrees.  The paragraphs 0089 and 0099, are directed toward mathematical equations and the intent of the results of the calculation.  
[0089] For each point Xi in X, the smaller its score Si, the likelier it is that the point Xi is an outlier.
The scores Si can therefore be used to identify outliers if needed in step 80 or any other processing.


    PNG
    media_image1.png
    486
    1506
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    450
    1553
    media_image2.png
    Greyscale

With respect to the argument that reducing data outlier influence computer functionality is improved, the examiner notes that the applicant fails to point to what with respect to computer functions is improved.  Improving data analysis is not an improvement to computer functionality.  In Enfish, the combination of technical process improved the capability of database functionality.  This is not the case of the current application or claim limitations.  Applicant arguments are not persuasive.  The rejection is maintained.
In the remarks applicant argues that the claimed subject matter can not be reasonably be performed using mental processes because of the complexity of the mathematical equations.   The examiner respectfully disagrees.  Using pen and paper although laborious a human could perform the calculations.  The rejection is maintained.
Applicant repeats that Enfish is analogous to the current limitations.  See response above.   The rejection is maintained.
Claim Rejections - 35 USC § 103
The amendments submitted are sufficient to overcome the 103 rejection of claims 1-4, 6-11, 13-18 and 20-25.  The examiner withdraws the 103 rejection of claims 1-4, 6-11, 13-18 and 20-25.  
Claim Interpretation:
The term “projection” in light of the specification (para 0189) is broadly interpreted to be iterations determining mapping. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-16 and 20-25 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-4, 6-7, 13 and 25:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites method steps to (1) obtaining datasets (2) processing data (2a) representing a portion of the data as datasets (2b) determining plurality of clusters (2b-1) obtaining dataset vectors (2b-2) determining coefficients of vectors (2b-3) constructing a similarity matrix of datasets (2b-4) performing clustering on similar matrix and (2c) generating the model corresponding clusters (2c) storing the model.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer and generating the model.  That is, other than reciting a computing system to perform the method steps and the model generated, nothing in the claim element precludes the steps from practically being performed in the mind or a manual process using pen and paper.   
The steps recite steps that can easily be performed in the human mind as mental processes because the steps of obtaining data and obtaining dataset vectors mimic human thought processes of observation.  The step constructing similarity matrix and performing clustering mimics mathematical process that can be performed using pen and paper.  See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). Additionally the claimed subject matter is directed toward mathematical concepts.  The steps of obtaining and processing dataset are variables for use in a mathematical process, determining datasets clusters-obtaining dataset vectors, determining coefficients, solving optimization problem to increase, the distances between vectors, constructing similarity matrix, performing clustering on similarity matrix and generating a model corresponding to clusters.   The steps of constructing matrix and performing clustering are mathematical processes using a common technique for statistical data analysis.  
Furthermore, when considered as a whole the claimed subject matter is directed toward obtaining financial data and applying statistical analysis to the data.  Such concepts can be found in the abstract category of financial behaviors or relations.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes, mathematical concepts and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) obtaining datasets-insignificant extra solution of gathering data (2) processing data for input- insignificant activity and common business practice (2a) representing a portion of the data as datasets –organizing data a common business practice and common in identifying mathematical variables for calculations(2b) determining plurality of clusters – directed toward a mathematical practice, the wherein clause does not further limit the determining process as a technical process but rather is data acted upon (2b-1) obtaining dataset vectors-directed toward a mathematical process, the wherein clause does not further limit the technical process for obtaining but rather limits the dataset dimensions (2b-2) determining coefficients of vectors –directed toward a mathematical process (2b-3) constructing a similarity matrix of datasets – directed toward a mathematical process, the wherein clause does not further limit the technical process of construction but rather limits the matrix constructed (2b-4) performing clustering on similar matrix –directed toward a mathematical process, the wherein clause does not further limit the technical function determining but rather limits the difference corresponding datasets and the financial activity associated with the corresponding dataset  and (2c) generating the model corresponding to clusters – directed toward a mathematical concept and outputting the result based on the inputted data and corresponding calculated clusters. (2c) storing the model- extra solution activity of.  The final step of storing the model that only recites computing the area of space ( a mathematical relationship) and does not add a meaningful limitation to the process of the computing area.  For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id.  According to Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978)). In Flook, recites a process where according to a mathematical formula "in a process comprising the catalytic chemical conversion of hydrocarbons." 437 U.S. at 586, 198 USPQ at 196. The Supreme Court found that this limitation did not amount to an inventive concept. 437 U.S. at 588-90, 198 USPQ at 197-98. The Court reasoned that to hold otherwise would "exalt[] form over substance", because a competent claim drafter could attach a similar type of limitation to almost any mathematical formula. 437 U.S. at 590, 198 USPQ at 197. See MPEP § 2106.05(g) & (h) 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the computer system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter merely applies machine learning technology to perform iterative calculations.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination the combination of Limitations 1 and 2 are directed toward an insignificant extra solution of gathering and processing for input financial data – a common business practice.  The combination of limitations (2a), (2b), (2b-1), (2b-2), (2b-3) and (2b-4) are directed toward constructing a mathematical formula and clustering data- directed toward mathematical concepts.   The combination of limitations 1-2 and (2a), (2b), (2b-1), (2b-2), (2b-3), (2b-4) are directed toward gathering variable/data for a mathematical process and applying mathematical concept to data collected (see MPEP 2106.05 (c), (h)).  The combination of limitations 1-2, (2a), (2b), (2b-1, 2b-2, 2b-3, 2b-4) and (2c) generating and storing model clustering in dataset X which is directed toward high level functions of generating a mathematical model and storing the model as a final step of the construction of the mathematical matrix and determined clusters of the clustering process.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claim limitations as a whole is directed toward performing mathematical construction of data.  This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of obtaining financial data and applying statistical mathematics which is a process directed toward a common business practice, data manipulation and mathematical processes.  The claim recites the additional element of “by a computer system” that performs the method steps.  The method steps performed by a “computer system” is recited at a high level of generality and merely automates the method steps, therefore acting as a generic computer to perform the abstract idea. The “computer system” is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to obtain data and construct a matrix performing statistical data analysis and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited by the claim beyond the abstract idea include a computer system comprising one or more computer processors, a computer storage and computer executable model –is purely functional and generic.  Nearly every computer will include a “processor”, “computer storage” and “model” capable of performing the basic functions (obtaining, constructing and performing mathematical clustering) required by the method claim . . . The generating and storing of the mathematical model is recited at a high level of generality without any details as to the technical implementation of the process.  The specification is silent as to the generating and storing of the model (see para 0114 “The ActimizeWatch platform includes dashboards which provide a visual analytical tool both for developing models and for presenting results. In addition, financial institutions have access to ongoing monthly updates on analytics performance.”  See para 0141, para 0144)
As a result, none of the computer elements/hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The analysis of the limitations conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses in para 0017 well known computer elements for performing the invention.  
[0017]…a financial institution's computer system 10 including one or more computer processors 20 executing computer programs 24 stored in memory 30. Memory 30 also contains an accounts database 40 with information on accounts 50. Each account item 50 identifies the corresponding account by some account ID (account number) 54, and stores data 56 on each transaction involving this account. Each transaction 56 is stored with its attributes including: transaction type, e.g. Electronic Funds Transfer
(EFT), Automatic Teller Machine (ATM), credit card transaction, etc.;
The focus of the specification is not the technology but rather the clustering formula and variables applied. 
With respect to steps (2a), (2b), (2b-1), (2b-2), (2b-3) and (2b-4), the steps are not directed toward unconventional non-routine technical processes but instead is directed toward steps in a mathematical process.  The machine learning algorithm although modifying over time, is merely to apply the mathematical process claimed using typical machine learning iterations.  Mathematical processes regardless of the efficiency of the calculation unless the calculation has a tangible relationship with a technical process is not applicable in determining patent eligibility.  Mathematical process that incorporate interrelationship of dimensional values in order to reduce dimensionality of data and the use of sparse approximation dictated by the formula is still a form of mathematical step.  If the steps of mathematical formulas that included the interrelationships between dimensionality reduction and sparse approximation were alone sufficient, every complex mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  If the steps of mathematical formulas that included the interrelationships between dimensionality reduction and sparse approximation were alone sufficient, every complex mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the substitution of specific values is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.  According to the Gottschalk v. Benson, 409 U. S. 63; Parker v., decision, a mathematical formula are patent ineligible.  This was because the mathematical formula involved here has no substantial practical application except in connection with a computer, similarly, the generation of a correlation map is an algorithm that has no impact upon the computer, its functionality or field its functionality or field is patent ineligible.   This equally true when applying this decision to the current application as the gathering of data for statistical processes, constructing matrix and performing “spectral clustering” does not impact the computer performing the statistical process.  With respect to the obtaining processes, no mathematical equation can be used, as a practical matter, without establishing and obtaining values for the variables expressed therein.  Constructing dataset matrix and performing spectral clustering as dictated by the formula has thus been viewed as a form of mathematical steps.  If the steps of gathering values, manipulating data for statistical analysis were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the collecting and manipulating data to perform statistical process of spectral clustering were is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.  The machine learning processes as claimed do not attempt to provide an atypical machine learning process but instead simply perform iterative calculations where the weights are modified based on regressive calculations in order to classify data clusters and reduce errors related to the analysis and calculations.  This is a typical use of machine learning when used to perform calculations.  
US Pub No. 2020/0117580 A1 by Lekivetz et al-  (see para 0339-0340); US Pub No. 2020/0410355 A1 by Zhu et al discloses “a derivation of an affinity matrix for the L.sup.th layer by computing the cosine similarities over each pair of attention vectors… the module 404 groups n assets or observations into c.sup.L clusters based on the affinity matrix”; US Patent No. 10,666792 B1 by Marzuoli et al discloses “space; and computing a pair-wise similarity between all pairs of transcripts to create a similarity matrix that contains a similarity score between each pair of transcripts…clusters may be further identified using clustering techniques to identify related calls… the clustering technique may be spectral clustering”; US Pub No. 2019/0327271 A1 by Saxena discloses “access policy graph based similarity and/or logged events. In some embodiments, similarity scores may be based on term frequency—inverse document frequency (TF-IDF) (or variations thereof), and/or cosine similarity. For example, cosine similarity may be determined by comparing vectors (e.g. based on cosine similarity) for each node or edge where the vector contains an ordered list of some or all of the attributes of the node or edge along with all cluster tags and other tags.”; US Pub No. 2017/0286867 A1 by Bell et al- clusters by measuring cosine similarity between embedding pairs, and computed clusters using spectral clustering over a word-to-word similarity matrix”. US Patent No. 11,048,744 B1 by Hohwald et al discloses mathematical dataset spectral cluster analysis which include loss layer back propagate errors in order to adjust weights to better fit data sets. US Pub No. 2019/0259041 A1 by Jackson discloses reducing error and analyzing data set using regressive calculations and spectral clustering a dimensionality reduction method.  US Pub No. 2013/0151543 A1 by Fan et al. (see para 0007-0008, para 0020-0022, para 0029-0030); Spectral Clustering of High-dimensional Data via Nonnegative Matrix Factorization by Wang et al
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-4, 6-7, 13 and 25 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claims 2 and 6 are directed toward using data vectors and clustering statistical data analysis – mathematical concepts.  Dependent claims 3 and 4 are directed toward coefficient of a mathematical process- mathematical concepts.  Dependent claim 7 is directed toward sparsity induced similarity and cosine similarity-is directed toward statistical algorithms- mathematical concepts.  Dependent claim 13 is directed toward determining mapping of data set S in linear subspace and iterations uses weights and error associated with a vector- and formula elements- directed toward mathematical concepts.  Dependent claims 25 discloses a computer elements comprising one or more computer processors and computer storage to perform the method of claim 1 and 13 respectively-well understood and conventional.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-4, 6-7, 13 and 25 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 8-11, 21 and 24:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 8 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites method steps to (1) obtaining financial datasets (2) processing data for input (2a) representing a portion of the data as datasets (2b) determining plurality of clusters (2b-1) obtaining dataset vectors (2b-2) constructing similarity matrix on datasets (2b-3) performing clustering on similarity matrix (2c) generating and storing the model corresponding clusters.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer and generating the model.  That is, other than reciting a computing system to perform the method steps and the model generated, nothing in the claim element precludes the steps from practically being performed in the mind or a manual process using pen and paper.   The steps recite steps that can easily be performed in the human mind as mental processes because the steps of obtaining data and obtaining dataset vectors mimic human thought processes of observation.  The step constructing similarity matrix and performing clustering mimics mathematical process that can be performed using pen and paper.  See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). Additionally the claimed subject matter is directed toward mathematical concepts.  The steps of obtaining and processing dataset are variables for use in a mathematical process, determining datasets clusters-obtaining dataset vectors, determining coefficients, solving optimization problem to increase, the distances between vectors, constructing similarity matrix, performing clustering on similarity matrix and generating a model corresponding to clusters.   The steps of constructing matrix and performing clustering are mathematical processes using a common technique for statistical data analysis.  
Furthermore, when considered as a whole the claimed subject matter is directed toward obtaining financial data and applying statistical analysis to the data.  Such concepts can be found in the abstract category of financial behaviors or relations.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes, mathematical concepts and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) obtaining datasets-insignificant extra solution of gathering data (2) processing data for input- insignificant activity and common business practice (2a) representing a portion of the data as datasets –organizing data a common business practice and common in identifying mathematical variables for calculations(2b) determining plurality of clusters – directed toward a mathematical practice, the wherein clause does not further limit the determining process as a technical process but rather is data acted upon (2b-1) obtaining dataset vectors-directed toward a mathematical process, the wherein clause does not further limit the technical process for obtaining but rather limits the dataset dimensions (2b-2) constructing a similarity matrix- directed toward mathematical concepts (2b-3) performing clustering on similar matrix –directed toward a mathematical process, the wherein clause does not further limit the technical function determining but rather limits the difference corresponding datasets and the financial activity associated with the corresponding dataset  and (2c) generating and storing the model corresponding to clusters – directed toward a mathematical concept and outputting the result based on the inputted data and corresponding calculated clusters, the wherein clause limits the performing function to mapping of a set and further limits the iteration to decrease error of previous iteration- a mathematical process of repetitive calculations. For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  For repetitive calculations- performing repetitive  calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."
Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id.  According to Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978)). In Flook, recites a process where according to a mathematical formula "in a process comprising the catalytic chemical conversion of hydrocarbons." 437 U.S. at 586, 198 USPQ at 196. The Supreme Court found that this limitation did not amount to an inventive concept. 437 U.S. at 588-90, 198 USPQ at 197-98. The Court reasoned that to hold otherwise would "exalt[] form over substance", because a competent claim drafter could attach a similar type of limitation to almost any mathematical formula. 437 U.S. at 590, 198 USPQ at 197. See MPEP § 2106.05(g) & (h) 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the computer system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter as the machine learning of the claim limitations is applied in order to perform repetitive calculations in order to identify and classify criminal behavior.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination the combination of Limitations 1 and 2 are directed toward an insignificant extra solution of gathering and processing for input financial data – a common business practice.  The combination of limitations (2a), (2b), (2b-1), (2b-2), (2b-3) and (2b-4) are directed toward constructing a mathematical formula and clustering data- directed toward mathematical concepts.   The combination of limitations 1-2 and (2a), (2b), (2b-1), (2b-2), (2b-3), (2b-4) are directed toward gathering variable/data for a mathematical process and applying mathematical concept to data collected (see MPEP 2106.05 (c), (h)).  The combination of limitations 1-2, (2a), (2b), (2b-1, 2b-2, 2b-3, 2b-4) and (2c) generating and storing model clustering in dataset X which is directed toward high level functions of generating a mathematical model and storing the model as a final step of the construction of the mathematical matrix and determined clusters of the clustering process. The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claim limitations as a whole is directed toward performing mathematical construction of data.  This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of obtaining financial data and applying statistical mathematics which is a process directed toward a common business practice, data manipulation and mathematical processes.  The claim recites the additional element of “by a computer system” that performs the method steps.  The method steps performed by a “computer system” is recited at a high level of generality and merely automates the method steps, therefore acting as a generic computer to perform the abstract idea. The “computer system” is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to obtain data and construct a matrix performing statistical data analysis and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited by the claim beyond the abstract idea include a computer system comprising one or more computer processors, a computer storage and computer executable model –is purely functional and generic.  Nearly every computer will include a “processor”, “computer storage” and “model” capable of performing the basic functions (obtaining, constructing and performing mathematical clustering) required by the method claim . . . The generating and storing of the mathematical model is recited at a high level of generality without any details as to the technical implementation of the process.  The specification is silent as to the generating and storing of the model (see para 0114 “The ActimizeWatch platform includes dashboards which provide a visual analytical tool both for developing models and for presenting results. In addition, financial institutions have access to ongoing monthly updates on analytics performance.”  See para 0141, para 0144)
As a result, none of the computer elements/hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The analysis of the limitations conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses in para 0017 well known computer elements for performing the invention.  
[0017]…a financial institution's computer system 10 including one or more computer processors 20 executing computer programs 24 stored in memory 30. Memory 30 also contains an accounts database 40 with information on accounts 50. Each account item 50 identifies the corresponding account by some account ID (account number) 54, and stores data 56 on each transaction involving this account. Each transaction 56 is stored with its attributes including: transaction type, e.g. Electronic Funds Transfer
(EFT), Automatic Teller Machine (ATM), credit card transaction, etc.;
The focus of the specification is not the technology but rather the clustering formula and variables applied. 
With respect to steps (2a), (2b), (2b-1), (2b-2), (2b-3) and (2b-4), the steps are not directed toward unconventional non-routine technical processes in machine learning but instead is directed toward steps in a mathematical process.  The machine learning algorithm although modifying over time, is merely to apply the mathematical process claimed using typical machine learning iterations.  Mathematical processes regardless of the efficiency of the calculation unless the calculation has a tangible relationship with a technical process is not applicable in determining patent eligibility.  Mathematical process that incorporate interrelationship of dimensional values in order to reduce dimensionality of data and the use of sparse approximation dictated by the formula is still a form of mathematical step.  If the steps of mathematical formulas that included the interrelationships between dimensionality reduction and sparse approximation were alone sufficient, every complex mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  If the steps of mathematical formulas that included the interrelationships between dimensionality reduction and sparse approximation were alone sufficient, every complex mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the substitution of specific values is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.  According to the Gottschalk v. Benson, 409 U. S. 63; Parker v., decision, a mathematical formula are patent ineligible.  This was because the mathematical formula involved here has no substantial practical application except in connection with a computer, similarly, the generation of a correlation map is an algorithm that has no impact upon the computer, its functionality or field its functionality or field is patent ineligible.   This equally true when applying this decision to the current application as the gathering of data for statistical processes, constructing matrix and performing “spectral clustering” does not impact the computer performing the statistical process.  With respect to the obtaining processes, no mathematical equation can be used, as a practical matter, without establishing and obtaining values for the variables expressed therein.  Constructing dataset matrix and performing spectral clustering as dictated by the formula has thus been viewed as a form of mathematical steps.  If the steps of gathering values, manipulating data for statistical analysis were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the collecting and manipulating data to perform statistical process of spectral clustering were is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.  The machine learning processes as claimed do not attempt to provide an atypical machine learning process but instead simply perform iterative calculations where the weights are modified based on regressive calculations in order to classify data clusters and reduce errors related to the analysis and calculations.  This is a typical use of machine learning when used to perform calculations.   The mathematical process is simply applied using machine learning algorithms.  Consideration of whether the substitution of specific values is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.  With respect to the obtaining processes, no mathematical equation can be used, as a practical matter, without establishing and obtaining values for the variables expressed therein.  Constructing dataset matrix and performing spectral clustering as dictated by the formula has thus been viewed as a form of mathematical steps.  If the steps of gathering values, manipulating data for statistical analysis were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the collecting and manipulating data to perform statistical process of spectral clustering were is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.
US Pub No. 2020/0117580 A1 by Lekivetz et al-  (see para 0339-0340); US Pub No. 2020/0410355 A1 by Zhu et al discloses “a derivation of an affinity matrix for the L.sup.th layer by computing the cosine similarities over each pair of attention vectors… the module 404 groups n assets or observations into c.sup.L clusters based on the affinity matrix”; US Patent No. 10,666792 B1 by Marzuoli et al discloses “space; and computing a pair-wise similarity between all pairs of transcripts to create a similarity matrix that contains a similarity score between each pair of transcripts…clusters may be further identified using clustering techniques to identify related calls… the clustering technique may be spectral clustering”; US Pub No. 2019/0327271 A1 by Saxena discloses “access policy graph based similarity and/or logged events. In some embodiments, similarity scores may be based on term frequency—inverse document frequency (TF-IDF) (or variations thereof), and/or cosine similarity. For example, cosine similarity may be determined by comparing vectors (e.g. based on cosine similarity) for each node or edge where the vector contains an ordered list of some or all of the attributes of the node or edge along with all cluster tags and other tags.”; US Pub No. 2017/0286867 A1 by Bell et al- clusters by measuring cosine similarity between embedding pairs, and computed clusters using spectral clustering over a word-to-word similarity matrix”.  US Patent No. 11,048,744 B1 by Hohwald et al discloses mathematical dataset spectral cluster analysis which include loss layer back propagate errors in order to adjust weights to better fit data sets. US Pub No. 2019/0259041 A1 by Jackson discloses reducing error and analyzing data set using regressive calculations and spectral clustering a dimensionality reduction method.  US Pub No. 2013/0151543 A1 by Fan et al. (see para 0007-0008, para 0020-0022, para 0029-0030); Spectral Clustering of High-dimensional Data via Nonnegative Matrix Factorization by Wang et al
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9-11 and 21-24 these dependent claim have also been reviewed with the same analysis as independent claim 8.  Dependent claims 9-11 are directed toward determining mapping of data set S in linear subspace and iterations uses weights and error associated with a vector- and formula elements- directed toward mathematical concepts.  Dependent claims 21-22 and 24 are directed toward utilizing generic computer elements to implement the abstract idea- well-understood and routine.  Dependent claim 23 is directed toward limiting the cluster to spectral clustering- a mathematical concept.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9-11 and 21-24 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 14-16:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 14 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. System claim 14 performs the steps of method claim 1.  Therefore, claim 14 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and financial behaviors or relations a sub-category of method of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: System claim 14 performs the steps of method claim 1.  .  Therefore, claim 14 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a system comprising one or more processors and a computer storage to perform method 1–is purely functional and generic. Nearly every computer system for implementing a method will include a “processor” and “computer storage” capable of performing the basic computer functions recited in claim 1. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
System claim 14 is to perform the steps of method claim 1.  Therefore, aspects of conventional technical process of claim 14 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 15-16 these dependent claim have also been reviewed with the same analysis as independent claim 14.  Dependent claims 15 and 16 are directed toward mathematical concepts.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 14. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 15-16 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claim 20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer readable medium, as in independent Claim 20. The specification does not provide details as it relates to the media claimed as being transitory or non-transitory (see para 0199).  Accordingly the examiner is not able to determine whether the claimed invention is statutory.  As per the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Applicant is allowed to add the term “non-transitory” to the specification and claims and such modification is not considered new matter as the language of the specification is broad enough to encompass both transitory and non-transitory computer readable media.  
STEP 2A Prong 1. Computer readable medium claim 20 performs the steps of method claim 1.  Therefore, claim 20 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and financial behaviors or relations a sub-category of method of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Computer readable medium claim 20 performs the steps of method claim 1.  Therefore, claim 20 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a Computer readable medium comprising computer instructions to configure a system comprising processors to perform method 1–is purely functional and generic. Nearly every Computer readable medium for implementing a method will include a computer instructions to configure a system comprising processors capable of performing the basic computer functions recited in claim 1. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Computer readable medium claim 20 is to perform the steps of method claim 1.  Therefore, aspects of conventional technical process of claim 20 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
In reference to Claims 22-23:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 22 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. System claim 22 performs the steps of method claim 8.  Therefore, claim 22 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and financial behaviors or relations a sub-category of method of organizing human activity previously discussed with respect to claim 8.
STEP 2A Prong 2: System claim 22 performs the steps of method claim 8.  .  Therefore, claim 22 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 8.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a system comprising one or more processors and a computer storage to perform method claim 8–is purely functional and generic. Nearly every computer system for implementing a method will include a “processor” and “computer storage” capable of performing the basic computer functions recited in claim 1. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
System claim 22 is to perform the steps of method claim 8.  Therefore, aspects of conventional technical process of claim 22 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 8, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claim 23 the dependent claim has also been reviewed with the same analysis as independent claim 22.  Dependent claim 23 is directed toward mathematical concepts.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 22. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claim 23 is directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 24 and 25:
For compact prosecution claims 24 and 25 are treated independent claims toward different statutory classes of the same process of the dependent claims 10 and 13 respectively.  Rejected under 101 for the same reasons of claims 8/10 and 1/13. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-18 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the reference to Claims 1-4, 6-11, 13-18 and 20-25:
Independent claims 1, 8, 14, 22, 24 and 25 recite the limitations “storing the computer readable model in non-transitory computer storage”.  Which is new matter.  The specification has support for “storing financial data” (see FIG. 1, para 0007, para 0017, para 0151) and stores output (see para 0155).  The specification has possession of “cluster center of each of the final clusters in saved models and configuration” (para 0141).  Dependent claims 2-4, 6-7, 13 and 25 of claim 1, Dependent claims 9-11, 21 and 24 of claim 8; Dependent claims 15-16 of claim 14, Dependent claims 15-16 of claim 14; Dependent claim 23 of claim 22 contain the same deficiencies as their respective independent claims.  Accordingly claims 1-4, 6-11, 13-18 and 20-25 are rejected for new matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697